DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the tulip extender including the lower body portion extending downwardly as a protrusion from the upper body portion with first and second sides defining a protrusion height and width with said sides being planar and parallel and separated by an interior portion; and including a screw having external threads defining a thread diameter that is greater than the protrusion width, as set forth in claims 1-8.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the tulip extender including the lower body portion having first and second sides separated by an interior portion and extending downwards from an upper body portion defining two windows between the first and second sides, as set forth in claim 21.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the tulip extender including the lower body portion extending downwardly as a protrusion from the upper body portion with first and second sides defining a protrusion height and width with said sides being planar and parallel and separated by an interior portion; and including a screw having external threads defining a thread diameter that is greater than the protrusion width, as set forth in claims 1-8.
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the tulip extender including the lower body portion extending downwardly as a protrusion from the upper body portion with first and second sides defining opposing windows and a protrusion height and width with said sides being separated by an interior portion; and including a screw having external threads defining a thread diameter that is greater than the protrusion width, as set forth in claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773